Case 3:19-cv-07651-EMC Document 91 Filed 01/30/20 Page 1of1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

Intel Corporation, Apple Inc. CASE No C 3:19-cv-07651-EMC
J Plaintifi(s) ADR CERTIFICATION BY
PARTIES AND COUNSEL

Fortress Investment Group LLC et 4
Defendant(s)

 

 

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
(available at cand.uscourts.gov/adr).

2) Discussed with each other the available dispute resolution options provided by the Court
and private entities; and

3) Considered whether this case might benefit from any 7 the available dispute resolution

options.
Date:January 30, 2020 —
arty

Date: January 30, 2020 /s/ Mark D. Sein
Attorney

 

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:

intend to stipulate to an ADR process

EJ prefer to discuss ADR selection with the Assigned Judge at the case management
conference

Date: January 30, 2020 /s/ Mark D. Selwyn
Attorney

 

iniportunt! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
Options.”

Form ADR-Cert rev. 1-15-2019
